Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 1 of 65 PageID# 1146
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 2 of 65 PageID# 1147




                                   D



  I.       Hahjful ^tanbing anb (§obernment
           Status: ot ilunb Pareefan Clan
           Snbigenousi J^atibe American
           ^sfgotiation of jSationsi.(Cxfjibit

  n>      i^itfjarb ^emsitein ^olkttatipn maifeb to
           1361          46"J Street regarbiitg
           Contplamt m Ciectment/Cbution.
                                    )
  lit.     Case 200700235(CxfjiWt"^^W)
  ib.      Case 200700235 ®e{ault ®ri)et (Cxijibit
                      ")
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 3 of 65 PageID# 1148
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 4 of 65 PageID# 1149

                 From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderblrd of
                 Mund Bareefan Clan/Indigenous Native American Association of Nations
                                             IMBC/INAAN)




                                                                           Date 8/3/2020

      With regard to the lawful standing of the Mund Bareefan Clan and the
     Indigenous Native American Association of Nations' tribes and clans:



To: Honorable Judge, Judge Terre Frotesi

I am Black-Hawk H. Thunderblrd, Most Principal Chief of The Mund Bareefan
Clan/Indigenous Native American Association of Nations (MBC/INAAN).

I respectfully request that this Honorable Court yield jurisdiction in this matter to
our tribal council in the State of Tennessee.


I submit the following communication as a friend to the court and with respect.

I have attached a color copy of the Authentication Certificate, and the "Brief in
Support" section of said agreement. I am legal custodian of the attached
certificate. I have also attached certified copies of certification from the State
of Tennessee, and certification from our original indigenous homeland in the
State of Georgia.


We are Guale-Yamassee Native Americans a US Department of State
AUTHENTICATED INDIGENOUS TRIBAL ENTITY. United States Authentication
February 11    2004.

Mund Bareefan Embassy Clan is outside the BIA yet Is acknowledged In and by
the United States and all US States and jurisdictions as an authentic Indigenous
Native American clan/tribe that has secured the Rights ot Selt-Determination
with a constructive agreement between Mund Bareefan Embassy Clan, and
the US Department of State.
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 5 of 65 PageID# 1150

                  From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderbird of
                  Mund Bareefan Clan/Indigenous Native American Association of Nations
                                              (MBC/INAAN)




The Tanasi Yamassee Tribe in the State of Tennessee is one of our associated

tribes and is in full rights and protections of indigenous rights as outlined in our
law, and similar to the US INDIAN CHILD WELFARE LAW/ACT.

Our tribal councils, agencies, its official departments, our officially associated
tribes and representatives; our official policies and this instrument is supported
by our constructive agreement made between the "United States" Department
of State, and Mund Bareefan Clan on Februarv             2004, made in accord with
our tribal policies and the policies of the United States Department of State. This
said agreement con be verified through the our INARS data authentication
retrieval and tracking system (DARTS)*: as well as at the "DARTS" data base at
the US Department of State Authentication office. * (Document Authentication
Retrieval and Tracking System)

2 FAM 1291.5 Processing (TL: GEN-313;08-18-2004)(The United States
FOREIGN AND DOMESTIC AFFAIRS MANUEL = FAM)

              The Authentications Office tracks all correspondence
              and documents through the Document Authentication,
              Retrieval, and Tracking Systems (DARTS). A case service
              number is assigned to all requests received in the
              Authentications Office. This service number appears on
              all authentication certificates and tracks all aspects of
              the authentication process, as well as fees collected,
              and is used as an effective method for the
              Authentications Office's internal control process.

There has been some question made with regard to public policy.

2 FAM 1291.2 Scope and Policy (TL: GEN-313:08-18-2004)
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 6 of 65 PageID# 1151

               From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderbird of
               Mund Bareefan Clan/Indigenous Native American Association of Nations
                                            (MBC/INAAN)

            a. The Authentications Office authenticates a variety
               of documents from commercial organizations,
               private citizens, and officials of Federal and State
               governments. Documents include, but are not
               limited to, company bylaws, powers of attorney,
               trademark, diplomas, treaties, warrants,
               extraditions, agreements, certificates of good
               standing, and courier letters.

            b. It will not authenticate documents that are

               contrary to public policy or are for an improper or
               unlawful purpose (see 22 CFR 131.1).

            PART 131—CERTIFICATES OF AUTHENTICATION              Title

            22: Foreign Relations
            All non-judicial records or books kept in any public
            office of any State, Territory, or Possession of the
            United States, or copies thereof, shall be proved or
            admitted in any court or office in any other State,
            Territory, or Possession by the attestation of the
            custodian of such records or books, and the seal of
            his office annexed, if there be a seal, together with
            a certificate of a judge of a court of record of the
            county, parish, or district in which such office may
            be kept, or of the Governor, or secretary of state,
            the chancellor or keeper of the great seal, of the
            State. Territory, or Possession that the said
            attestation is in due form and by the proper officers.
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 7 of 65 PageID# 1152

                     From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderblrd of
                     Mund Bareefan Clan/Indigenous Native American Association of Nations
                                                       (MBC/INAAN)


Treatment of this type notification to "all" the tribunals and public offices of the
United States, "and of the Sevels States", Is outlined In chapter 2 section 113 of
the use. I respectfully refer to a review of UNITED STATES Code Title 1


                "The edition of the laws and treaties of the United

                States, published by Little and Brown, and the
                publications In slip or pamphlet form of the laws of
                the United States issued under the authority of the
                Archivist of the United States, and the Treaties and

                Other International Acts Series issued under the
                authority of the Secretary of State shall be
                competent evidence of the several public and
                private Acts of Congress, and of the treaties,
                international agreements other than treaties, and
                proclamations by the President of such treaties and
                intematlonal agreements other than treaties, as the
                case may be, therein contained. In all the courts of
                law and equity and of maritime jurisdiction, and in
                all the tribunals and public offices of the United
                States, and of the several States, without any further
                proof or authentication thereof."




                                                                          56A Black H.Thunderblrd
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 8 of 65 PageID# 1153

               From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderbird of
               Mund Bareefan Clan/Indigenous Native American Association of Nations
                                           (MBC/INAAN)




                             ATTACHMENTS
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 9 of 65 PageID# 1154

                      From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderbird of
                      Mund Bareefan Clan/Indigenous Native American Association of Nations
                                                                        (MBC/INAAN)

                                                                                           Copy Certification # 110832020-1




                                                                      Division of Business Services
                                                                             Department of State
                                                                                State of Tennessee
                                                                           312 Rosa L. Parks AVE,6th FL
                                                                             Nashville, TN 37243-1102
         Tre Hargett
       Secretaiy ofState
                                  CERTIFICATE OF AUTHENTICATION

        I, TRE HARGETT,Secretary of State of the State of Tennessee, do hereby certify

        that BRENDA WYNN whose signature appears on the attached certificate. Is(or

        was)at the time of sighing same,the legally elected, commissioned, qualified, and
        acting COUNTY CLERK OF DAVIDSON COUNTY,TENNESSEE,authorized to
        take acknowledgements, and this person's official act as such, is entitled to full faith
        and credit; and I further certify that to the best of my knowledge and belief the

        signature to the attached certificate is the genuine signature of said BRENDA
        WYNN.COUNTY CLERK OF DAVIDSON COUNTY,TENNESSEE at the time of
        signing.




                                                             In Witness Whereof, i have hereto afTixed my
                                                             signature and the Great Seal of the State of Tennessee,
                                                             at Nashville, this 8th day of February In the year
                                                             of our Lord Two Thousand Seventeen.




                                                                                 Jm    Secretary o^tat^

                                                              by                   ^




                                            Document#        17-02066

       To verify authenticity, visit http://lnl>eBr.tn.Qov/apo8tfllB/verify.a8px and enter the document #from thie certlReate.
       For further information please contact the Business Services Division et(015)741-0530.
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 10 of 65 PageID# 1155

                                  From the Desk of the Supreme Grand Chief Black-Hawk H. Thunderbird of
                                  Mund Bareefan Clan/indigenous Native American Association of Nations
                                                                                                                                       (MBC/INAAN)

                                                                                                                                                                                       Copy Ccrtificalion if 110832020-2




                                                                                         'y it'                                      -■> '




                                                                       By lli<i                                   SONNY I'KRDtt

                                                                 •               "                               I I • I it.i ". III
                                                                                       M     • .| Ml .'Jil-lil Mil .11 .1 •                    <•




                           7'n.'/lflwfiom tfu'se<Pre.<eiUs!;fillff Come — (jreeling,
             A>j'tr Ye. TH n                                                            MAKII: (JUNHV

         •aI-.ii'ic *»n'jc:al a^iatiiru rpfu^n In :!u-ii!;iliui;nr;il nl svii <;;lii n <•                                                                                               *.vs> ii fl;«' iiin i-l ri mii,;
         iIm-            I'tuMvUv ihc JuK apfwaiiifvl vIj pi»r> , 1. iV nl ilu ■.•unii >r I fmn i:i Ih-Kr I' '                                                                                             < il-, limn;; , «••
         ;             11* .i»i r-». iu i-ill                        I iIj     V-.iaili I'.-iii. Jiir ill iI III-' In-                                    ii i..:.aiain i- ii- li-.i Imin                       ■'•w;-..' , ;.

                        rTt'f;-            K'/ii'ii!} !* .HrJ                                                ij-.'. *■             r,:-

             1 li.il'H'i Ci!rif\' I'l. t rill Si rrfiar. ■ il                            ii'- ni In -m ■ .1 i i. .n iia i . - in i n. ir-.ar nMla < .i» ..i S. .il • I

         lai.l -i.iii-

                                   » * .. J II ..ft      I . I ,|» I « •         iIm \ i't I      .      I 1 r '         *         t i t. •             f i    I.   '• I tf. . rtr

                                       I - I..*   I   ** •   .               Iv til            I I I    ,1   •!».'               -I I I Ml .        1         Fit   I It ^ t    It I - ' I I


                                   I       -Ul .(* r * •         I      I    m .|     I »•    i t '    I. <1 •               '       I I tiilji I till                         i|. ;   • :i f




 .1

                                                                                                                                                                                  ttlhw Clcfuftf/*>'•!*)

                                                                                                                                                    Mi ii'.i I.. , I.I                 ;■      ' .II".



         lU ti.i lfiiiT/n<i/,i



                        ^t%f Ifttl/' vf Stuff                                                                                                                                    f' Yi'illf Mi* ,\i*rri*t it*
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 11 of 65 PageID# 1156

                              From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderbird of
                              Mund Bareefan Clan/Indigenous Native American Association of Nations
                                                                                                      (MBC/tNAAN)




                                                                                                                                                     Copy Certification # 110832020-3

 W                                                                                                                                                              t...
                                                                                                                                                                                                             Mll—11*




        ,J?S.                       United Slates of America


                                                                                          i,-. -l ■



                                                           DF.Ii^AH'e'Mi:N'fl" iW STATE

                                   To ill! to whooi thi'si» /liVWM/v shuH corner <jreetinf*s:
                   ! -'"-Lily 7h«" t                           ; .. . .1. I-' I.-                                                .1.             I                         ~
                   ■ I "h«* I'vt'.fif:c ;v;                                   • • '•                                        •••                                        i •/ •
                   •,:.r 11. I •-rl •<>       r.. 11 : .1. !•                             •




                                                                                                  ..<1). ,          •                  . .               . III ■ •                 .        •        . I «
                                                                                                      ■ t ■             .          .i"«.                        fM ■ '         .                    "I".'"
                                                                                 . i . t .,;                  , '•                .• :•:« • !.i> re.                           ;»* ■ •>;••!
                                                      ny                 •■
                                                                                               •. I        . .          I .. .               ly                   I.:..-               A.'S.* J-     .Ml
                                                      Ml!*.         • •
                                                                                           ,                                                                     iS*! <1                        '.UM'Ht ,
                                                      .1         ll-                                       ■ .                                                    * ll'                 r        •:   ' i
                                                      •J   J     I I •                           .|                 III            l.iy ot
                                                                                                                                                          I

                                                                                                       '      .*1                  i             I.!.            of'
                                                                                                                 r        ;                  ^
                                                                                                                                                         IIJiCfQliT'y .•                         . I- ■
                                                                                                                 1 -..Kir
                                                                                                                                           »..r .t .-.nfi                  ; wi.                t-:'>

          • ••• • •••.                          f!
                 •..     • *.f-.                 ■'
                         •   • .1 M   Ytt.   , t:M
                                                                                       I,. / i.v.                           .ll'. utwuijUtf UtpanmfHu>\uM>n u.i
           I.-; •'         •' ".M .t 'r* fi •W
              . M.-. l;t If '• •-r-i.--' »'w'r» •>•



                                                      ii/.-IV                              I. •••.'■»•                                                  I-' M
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 12 of 65 PageID# 1157

                 From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderbird of
                 Mund Bareefan Oan/lndigenous Native American Association of Nations
                                             (MBC/INAAN)


                                                  Copy Certification # 110832020-4

Sections of the Brief In Support presented to and certified by the US Department of
State,for the completion of authentication with the United State et aI,

"The Yamcssee Native American Government; Ml.'Arafat Embassy,(hereinafter
(MBC/INAAN) and "we") as do other Governments and their Embassies require
the U.S. Department of State to authenticate documents to be used in the United
States of America for said documents to be considered legal. Yamassee Native
 American Government Representatives/DlDiomats are not limited to or required
 to carrv US governmental or anv other foreign aovernments issued licensing, such
 as but not limited to apostllles. diplomas, birth certificates, passports, marrlaoe
licenses, driver's licenses, vehicle registration plates and so on. Diplomats of the
 Yamassee Native American Government "Ml. 'Arafat Embassy" are being
inconvenienced by US Governmental and private employees. Yamassee Native
 American Government Officials and MT. 'Arafat Embassy Personnel carry very
 specific identification papers which are recorded with our data base at the ISMRS
 and ail of the other agencies required by the US State Department for the
 authentication process to be complete. This is a clear honest communication of
 our intent towards co-operation and for the protection of both the Yamassee
 Native American Government, and the US Government. The documents
 including our passports will be used in the United States of America and when
 necessary, internationally".

  Article 31: "Indigenous people, as a specific form of exercising their right to self-
 determination, have the right to autonomy or self-government in matters relating
 to their internal and local affairs, including culture, religion, education, welfare,
 economics activities, land and resourced, management,environment and entry
 by non-members, as well as ways and means for financing these autonomous
 functions."
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 13 of 65 PageID# 1158

                  From the Desk of the Supreme Grand Chief Black-Hawk H.Thunderbird of
                  Mund Bareefan Clan/Indigenous Native American Association of Nations
                                              (MBC/INAAN)


             "The Of Bill of Rights Of MBC/INAAN Indigenous Peoples"

 Article 36: Indigenous people hove the right to the recognition, observance
and enforcement of treaties, agreements and other constructive arrangements
concluded with States or their successor, according to their original sprit of
intent, and to have States honor and respect such treaties, agreements and
 other constructive arrangements. Conflicts and disputes which cannot otherwise
 be settled should be submitted to competent international bodies agreed to by
 all parties concerned."

 I respectfully request that this Honorable Court yield jurisdiction in this matter to
 our tribal council pursuant to our pre-existing agreement. We thank you for your
 diligence with regard to the welfare of our indigenous notional/child.



Thank you.




                                     Most Principal Chief Black Hawk H. Thunderbird
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 14 of 65 PageID# 1159
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 15 of 65 PageID# 1160




                                      Richard F. Weinstein, Esquire
                                   705 West Haverford Road,Suite I
                                       Bryn Mawr,PA 19010-3128
                                            (610)896-3700
                                        (610)220-5910 any time
                                          (610)896-0347 Fax
                                         rt\vlawl @comcast.net
                                         ww^.safehavpnpfl mm


                                                                July 31,2020
    OCCUPANTCS)
   1361 SOUTH 46ra STREET
   PHILADELPHIA PA 19143


   EJECTMENT(EVICTION)against      ® all residents
                                              indicates
                                                      ofthat  someone
                                                         this house. Thishasusually
                                                                              filed occurs
                                                                                    a Complaint  in
                                                                                           when the
   ^perty was sold at ShenfiTs Sale within the last few months. Although your residence may have
                                                   CONTINUE TO REMAIN IN YOUR HOME
   a riLT?                                                                is when
   mSrrI ShenlFsSaletook
                    (EVICTION)   isservedME
                         place.CONTACT   on you.This happensseveral
                                            IMMEDUTELV        WHEN  weeks
                                                                      YOUorARE
                                                                             even
   SERVED WITH THE COMPLAINT IN EJECTMENT.
          WE WILL DEFEND YOU AGAINST THIS LAWSUIT WHICH WILL FNARI F
   YOU TO REMAIN IN YOUR HOME FOR SIX ADDITION^iStos
         Please act to protect your interests and continue to reside in your home. Contact us as soon
  as possible m order to preserve all of your hard-earned rights under our laws.I would be happy to
  personaUy speak with you without any cost to you whatsoever. I look forward to hearing from you.
         CONTACT US at(610)896-3700 or call us at our any time number
  (610)220-5910.

                                               Very truly Wirs,


                                              Richard F.'Weinstein
  RFWrjsf                                     O-
  enclosures
T                                        J




    Richard F. Weinstein, Esquire
    705 West Haverford Road, Suite 1                       m 191
                                                                                               >paauxc^
    Br>'n Mawr,PA 19010-3128                                                                PtTHEV BOWrC


                                                                7" -1          02 1P
                                                                               0004740948
                                                                               MAILED FROM ZIPCODE190 10




                                               OCCUPANT(S)
                                               1361 SOUTH 46TH STRI-ET
                                               PHILADELPHIA PA 19143
                                               l.,.ill.lu...ll.l..lnil.nl.il




                                       19143-3B2"7&1
                                                                                                           Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 16 of 65 PageID# 1161
        Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 17 of 65 PageID# 1162
    7/31/2020
                                                                           Civil Docket Report

                                                                                                              lo Items In Ca
                 Civi l Docket Access
                                                                                                               Civil Docket Report
                                                                        A $6 Convenience fee will be added to the transaction at checkout
      Case DflBcriptlon

        Case ID:                       200702235
        Case CapHon: NIS LAR LLC VS DOE ETAL
        Filing Date: Friday, July 3l8t,2020
        Court:       RENT,LEASE & EJECTMENT
        Location:    ClfyHall
       Jury:                           NONJURY
       Case Type:                      EJECTMENT
       Status:                         ACTIVE CASE

    Relatad Cggpn

    No relied cases were found.

    Case Event Sehaif^jif
    No case events were found.
    Case motions

   No case motions were found.
   Case Partlea



   j Seq#                                          Assoc
                                                             1 Expn
                                                             1 Date       TVpe                            Name

                1
                                                                          ATTORNEY FOR                    KRIK, JUSTIN L
                                                                          PLAINTIFF
    Address: 1500 JOHN F KENNEDY                             1 Aliases:   none
             BLVD
             SUITE 630
                    PHILADELPHIA PA 19102
                    (267)831-3180
                                                                                                                                    '




                2                                        1                PLAINTIFF                     1 NIS LAR LLC
   Address: 4323 SPRUCE STREET                                Aliases:    none
            PHILADELPHIA PA 19104
                                                                                                                                   "1
                      1--!--   I   I                                                                                                    t



                3                                                         DEFENDANT                      DOE,JOHN
   Address: 1361 SOUTH 48TH                                  Aliases:     none                                                      1
                    STREET
                                                                                                                                    i
                                                                                                                                    1
hUps://QdefiIe.phlla^oiv/etelIfUzk fid duUEc cry 03a didnt frames
         Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 18 of 65 PageID# 1163
    7/31/2020
                                                                         CMI Docket Report
     I                I PHILADELPHIA
      _




                  4
                                                                                                                              /n
                                                                          DEFENDANT                   OCCUPANT,               1
                                                                                                      UNKNOWN                 j
      Address: 1361 SOUTH 46TH
               STREET
                      PHILADELPHIA PA 19143
                                                              Aliases:    none

                                                                                                                              1
                                                                                                                              1

     Docket Entriflft


      Filing
      DateH'ime           Docket Type                                 Filing Party            Disposition Approval/
                                                                                                 Amount Entry Date
     31-JUL-2020 ACTIVE CASE
      10:58 AM                                                                                                  31-JUL-2020
                                                                                                                11:09 AM
                Docket
                Entry: E-Rling Number 2007081136


     31^UL-2020 COMMENCEMENT OF CIVIL                                KRIK.
     10:58 AM                                                                                                   31-JUL-2020
                         ACTION                                      JUSTIN L                                   11:09 AM
     Documents: A Click llnk(8)to preview/purchase the documanta
                          Final Covgr                                                                   •> rmtaw•*tfsainM*
                                                                                              rtMttWiandiMvlv

            Docket
                         none.
                Entry:


    31-JUL-2020          COMPLAINT FILED NOTICE|KRIK,                                                           31-JUL-2020
    10:58 AM    GIVEN                                               JUSTIN L                                    11:09 AM
     Documents: A CRck llnk(8Ho preview/purchase the documents
                                                  13g1S46lhSt.prtf

                                                                                                1
                                         WITH NOTICE TO DEFEND WITHIN TWENTY(20)DAYS AFTER
                                        ACCORDANCE WITH RULE 1018.1 FILED. PREMISES BEING 1361
                         Q viftTu STREET,PHILADELPHI/L



                                                         ►pvertSphed^           ►CeeaPartte   ^Pocket Entries


                                                Search Home        Return to Results




ht^://5defaaphl]a^/efsiS<I/ikjgdjJoblIc_qfy_03^_dWr^ frames
     Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 19 of 65 PageID# 1164




                   5 ,




                           • '3? ^
           . < !   >^    'v. ^   ^   •




                    ", .                 ,"- "


                                         Wf-:^
          .,             ' '             -J                                                  - *       . -/


                                                                                                       - J
                                         'K.
                                                                                            ■; • "
                                                                                      , ,          /:" ..J

                                                                                                   '       N


i.




                                                                                                       "' .i
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 20 of 65 PageID# 1165




  NIS LAR LLC                                        COURT OF COMMON PLEAS
                       Plaintiff,                    PHILADELPHIA COUNTY

         V.                                          JULY TERM,2020

                                                     NO.: 002235
  JOHN DOE
         and
  UNKNOWN OCCUPANT
                      Defendant(s).

                                            ORDER


         AND NOW this                 day of                ,2020, upon consideration of

  PlaintifTs Motion for Default Judgment and Order Upon Judgment of Default in accordance

  with Pa.R.C.P. 1037(c)and (d)and response thereto, it is hereby ORDERED and DECREED as

  follows:

         1.    Judgment is hereby entered in favor Plaintiff, NIS LAR LLC,and against

                Defendants,JOHN DOE AND UNKNOWN OCCUPANTS,upon default for

               failure to timely plead to Plaintiffs Complaint; and

        2.     The Prothonotary, upon Plaintiffs praecipe, shall issue a Writ of Possession for

               the Subject Premises located at 1361 South 46th Street, Philadelphia, PA 19143.

                                                            BY THE COURT:




                                                                                           J.
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 21 of 65 PageID# 1166




  KRIK LAW
  BY:JUSTIN L KRIK,ESQUIRE
  ATTORNEY ID NO:203006                                         ATTORNEY FOR PLAINTIFF
  1500 JOHN F. KENNEDY BLVD.,STE.630
  PHILADELPHIA,PA I9I02
  PHONE:(267)831-3180

  NIS LAR LLC                                         COURT OF COMMON PLEAS
                           Plaintiff,                 PHILADELPHIA COUNTY


         V,                                            JULY TERM,2020

                                                      NO.: 002235
  JOHN DOE
         and
  UNKNOWN OCCUPANT
                           Defendant(s).

      MOTION FOR JUDGMENT OF DEFAULT AND ASSESSMENT OF DAMAGES
                    IN ACCORDANCE WITH PA.R.C.P. 1037(C)AND(D)

         PlaintilT, NIS LAR LLC, by and through its attorney, Justin L. Krik, hereby moves this

  Court for an Order enteringjudgment against Defendants upon default in accordance with

  Pa.R.C.P. 1037(c) declaring that judgment is hereby entered in favor Plaintiff, NIS LAR LLC,

  and against Defendants, JOHN DOE AND UNKNOWN OCCUPANTS, upon default for failure

  to timely plead to Plaintiffs Complaint, and for the issuance ofa Writ of Possession for the

  Subject Premises located at 1361 South 46th Street, Philadelphia, PA 19143, upon Plaintiffs

  praccipc for same, and in support thereof, aver as follows:

         I.      Plaintiff, NIS LAR LLC, became record owner of 1361 South 46th Street,

  Philadelphia, PA 19143(the "Subject Premises")on March 16,2020, having acquired title by

  Deed from Rochclle Bilal, Sheriff ofthe County of Philadelphia, recorded by the Commissioner

  of Records of the City of Philadelphia on March 16,2020 at Document Identification Number

 53646252(the "Deed"). A true and correct copy of the Deed is attached hereto and made a part

  hereof as Exhibit "I".
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 22 of 65 PageID# 1167




          2.      Defendants,JOHN DOE and UNKNOWN OCCUPANTS,are adults individuals

   occupying the Subject Premises with no lawful right, title or interest in the Subject Premises.
          3.      On July 15,2020, Plaintiffsent the Notice to Vacate Pursuant to PTFA of 2009 to

   the Defendants via regular mail. As ofthe date ofthis filing. Defendants have not responded

   and continue to occupy the property. A true and correct copy of the notice is attached hereto and

   made a part hereofas Exhibit "2".

          4.      On or about July 31,2020, Plaintiff instituted this action against Defendants. A

  true and correct copy ofthe Complaint in Ejectment is attached hereto and made a part hereofas

   Exhibit "3".

          5.      The Complaint was served upon Defendants on August 27,2020. A true and

  correct copy ofthe service affidavits are attached hereto and made a part hereof as Exhibit "4".

          6.      Notices Pursuant to Pa. R.C.P. 237.1 were mailed to the Defendants on September

  23,2020. A true and correct copy ofthe notices are attached hereto and made a part hereof as

   Exhibit"5".


          7.      Defendants have failed to plead to Plaintiffs' Complaint and the time for such

   pleading pursuant to Pa.R.C.P. 1026(a) has now expired.

          8.      This action is not subject to the stay required by the September 1,2020 CDC

   Order as it is an action in ejectment of unauthorized occupancy and there was never a

   landlord/tenant relationship between Plaintiff and Defendants. A true and correct copy of

   Plaintiffs Affidavit in Connection with the CDC Order and Temporary Halt in Evictions to

   Prevent Further Spread ofCOVID-19 is attached hereto and made a part hereof as Exhibit "6".

          9.      Plaintiffseeks an Order for Default Judgment and issuance of a Writ of

   Possession upon the filing of Plaintiffs praecipe for same.
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 23 of 65 PageID# 1168




        WHEREFORE,plaintiff prays and respectfully requests Judgment in its favor in the form
 ofan Order attached hereto, as follows:

        a. Judgment is hereby entered in favor Plaintiff, NIS LAR LLC,and against Defendants,
            JOHN DOE AND UNKNOWN OCCUPANTS,upon default for failure to timely

            plead to PlaintifTs Complaint, and;

        b. The Prothonotary, upon Plaintiffs praecipe, shall issue a Writ ofPossession for the

            Subject Premises located at 1361 South 46th Street, Philadelphia,PA 19143.

                                                    KRIK LAW



                                                    BY:        /s/Justin L,Krik
                                                        JUSTIN L. KRIK,ESQUIRE
                                                        ATTORNEY FOR PLAINTIFF
  DATE: November 6,2020
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 24 of 65 PageID# 1169




   KRIK LAW
   BY:JUSTIN L. KRIK, ESQUIRE
   ATTORNEY ID NO:203006                                       ATTORNEY FOR PLAINTIFF
   1500 JOHN F. KENNEDY BLVD.,STE.630
   PHILADELPHIA,PA I9I02
  PHONE:(267)831-3180
  FAX:(215)309-5502
  NIS LAR LLC                                          COURT OF COMMON PLEAS
                         Plaintiff,                    PHILADELPHIA COUNTY

         V.                                             JULY TERM,2020

                                                       NO.: 002235
  JOHN DOE
         and
  UNKNOWN OCCUPANT
                        Defendant(s).

   MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF, NIS LAR LLC'S, MOTION
    FOR DEFAULT JUDGMENT AND ORDER UPON JUDGMENT OF DEFAULT AND
                      ASSESSMENT OF DAMAGES
                    IN ACCORDANCE WITH PA.R.C.P. 1037rC) AND(D>


  I.     HISTORY OF THE CASE


         Plaintiff, NIS LAR LLC,became record owner ofI36I South 46th Street, Philadelphia,

  PA 19143(the "Subject Premises")on March 16, 2020, having acquired title by Deed from

  Rochelle Bilal, Sheriff of the County of Philadelphia, recorded by the Commissioner of Records

  ofthe City of Philadelphia on March 16,2020 at Document Identification Number 53646252

  (the "Deed"). A true and correct copy ofthe Deed is attached hereto and made a part hereof as

  Exhibit "I". Defendants, JOHN DOE and UNKNOWN OCCUPANTS,are adults individuals

  occupying the Subject Premises with no lawful right, title or interest in the Subject Premises.

         On July 15,2020, Plaintiff sent the Notice to Vacate Pursuant to PTFA of2009 to the

  Defendants via regular mail. As ofthe date ofthis filing. Defendants have not responded and

  continue to occupy the property. A true and correct copy ofthe notice is attached hereto and

  made a part hereof as Exhibit "2".
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 25 of 65 PageID# 1170




         On or about July 31,2020, Plaintifl* instituted this action against Defendants. A true and
  correct copy ofthe Complaint in Ejectment is attached hereto and made a part hereof as Exhibit
 "3". The Complaint was served upon Defendants on August 27,2020. A true and correct copy

  ofthe service affidavits are attached hereto and made a part hereof as Exhibit       Notices

  Pursuant to Pa. R.C.P. 237.1 were mailed to the Defendants on September 23,2020. A true and

  correct copy ofthe notices are attached hereto and made a part hereof as Exhibit

  Defendants have failed to plead to Plaintiffs* Complaint and the time for such pleading pursuant

  to Pa.R.C.P. 1026(a) has now expired.

         This action is not subject to the stay required by the September 1,2020 CDC Order as it

  is an action in ejectment of unauthorized occupancy and there was never a landlord/tenant

  relationship between Plaintiff and Defendants. A true and correct copy of PlaintifTs Affidavit

  in Connection with the CDC Order and Temporary Halt in Evictions to Prevent Further Spread

  of COVID-19 is attached hereto and made a part hereof as Exhibit "6**. Plaintiff seeks an Order

  for Default Judgment and issuance ofa Writ of Possession upon the filing of Plaintiffs praecipe

  for same.


  II.    STATEMENT OF QUESTIONS INVOLVED

         1.      Whether Plaintiff is entitled to an Order in accordance with Pa.R.C.P. 1037(c)

 entering Judgment against Defendant for failure to respond to PlaintifTs Complaint in a timely

  manner?


         Suggested Answer:      Yes, pursuant to Pa.R.C.P. 1037(c), in all cases, the Court, on

  Motion ofa party may enter an appropriate Judgment against a party upon default.
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 26 of 65 PageID# 1171




          2.      Whether Plaintiff is entitled to an Order in accordance with Pa.R.C.P. 1037(d)
   permitting, upon Plaintiffs praecipe, the Prothonotary to issue a Writ of Possession for the

   Subject Premises located at 1361 South 46th Street, Philadelphia, PA 19143?

          Suggested Answer:        Yes, pursuant to Pa.R.C.P. 1037(d), in all cases where equitable

   relief is sought, the Court shall enter an appropriate order upon judgment of default.

  III.    ARGUMENT

          A.      Plaintiff Is Entitled To The Entry Of A Default Judgment Against Defendant
                  Where Defendant Has Failed To Plead In A Timely Manner After Proper
                  Service Unon Him.


          Pa.R.C.P. 1026(a)sets forth that "every pleading subsequent to the Complaint shall be

  filed within twenty(20)days after the preceding pleading..         On August 27,2020, Defendant

  was served with Plaintiffs Complaint. A copy of the Affidavits of Service is attached hereto as

  Exhibit"4". More than twenty(20)days have passed since the service upon Defendant and

  Defendant has failed to plead to Plaintiffs Complaint which was properly served. Since more

  than twenty(20)days have passed since the service of the Complaint upon Defendant, Plaintiff is
  entitled to a defaultjudgment against Defendant pursuant to Pa.R.C.P. 1037(c).

          B.      Plaintiff Is Entitled To The Entry Of An Order Permitting The Issuance Of
                  A Writ Of Possession.

          Because this is an action in Ejectment ofthe Defendants from the Subject Premises, the

  relief requested is possession. Pursuant to Pa.R.C.P. 1037(d)the Court shall enter an

  appropriate order; which, in this instance is to permit, upon PlaintifTs praecipe, the Prothonotary

  to issue a Writ of Possession.


  IV.     CONCLUSION


          For the reasons set forth herein. Plaintiffs request that this Court enter an order upon the

  judgment by default and assess damages in accordance with the request contained in PlaintifTs
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 27 of 65 PageID# 1172




  Complaint, in the form proposed hereto, ordering that Judgment be entered in favor of the
  Piaintiff, and that, upon Plaintiffs praecipe, the Prothonotary shall issue a Writ of Possession.


                                                       Respectfully Submittedf

                                                        KRIK LAW



                                                        BY:      /s/Justin JL Krik
                                                            JUSTIN L. KRIK,ESQUIRE
                                                            ATTORNEY FOR PLAINTIFF
  DATE: November 6,2020
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 28 of 65 PageID# 1173




   KRIK LAW
   BY:JUSTIN L. KRIK, ESQUIRE
   ATTORNEY ID NO:203006                                      ATTORNEY FOR PLAINTIFF
  1500 JOHN F. KENNEDY BLVD.,STE.630
  PHILADELPHIA,PA 19102
  PHONE:(267)831-3180
  FAX:(215)309-5502
  NIS LAR LLC                                         COURT OF COMMON PLEAS
                          Plaintiff,                  PHILADELPHIA COUNTY

         V.                                            JULY TERM,2020

                                                      NO.: 002235
  JOHN DOE
         and
  UNKNOWN OCCUPANT
                        Defendant(s).

                                       CERTIFICATE OF SERVICE


         I hereby certify that, on the date listed below,a true and correct copy ofPlaintifTs

  Motion for Default Judgment and Order upon the Judgment of Default in accordance with

  Pa.R.C.P. 1037(c) and (d), by regular mail, as follows:

  JOHN DOE
  1361 South 46^ Street
  Philadelphia, PA 19143

  UNKNOWN OCCUPANT
  1361 South 46*'' Street
  Philadelphia, PA 19143



                                                      KRIK LAW



                                                      BY:         /s/Justin L. Krik
                                                            JUSTIN L. KRIK,ESQUIRE
                                                            ATTORNEY FOR PLAINTIFF
  DATE: November 6,2020
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 29 of 65 PageID# 1174
                                        eRecorded in Philadelphia PA Doc Id: 53646252
                                        03/16/2020 12:37 PM Page 1 of 6 Rec Fee:$256.75
                                        Receipt#: 20-29523
                                        Records Department Doc Code: DS
                                        State RTT:$859.51 Local RTT:$2,817.47



                                                                                        1912-491




                      Know all Men by these Presents
   THAT/. Rocheile Bilai. Sheriff ofthe County ofPhiladelphia in the Commonweaith ofPennsylvania,for
  and in comideration of the sum of ONE HUNDRED TWENTY-FIVE THOUSAND AND XX '100

  [$125,000.00]dollars, to me in handpaid, do herebygratu and convey to NISLAR LLC.

                                            DESCRIPTION



   BRT#: 272165800

  Premises Being:    1361 S46TH ST,PHILADELPHIA,PA 19143-3827

  SEE ATTACHED LEGAL DESCRIPTION
  Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 30 of 65 PageID# 1175

                                                             53646252 Page 2of 6 03/16/202012:37 PM


Thesame having been said,on the 7th day ofJanuary Anno Dondni Two Thousand Twenty,efter due advertisement,

according to the law, under and by virtue ofa HfitofExecution/DECREE issued out ofthe Court ofCommon ideas as of
May Term, Two Thousand Seventeen Number 3d19 as dte suit of:




                            MATRIX FINANCIAL SERVICES CORPORATION

                                                       VS.


                                MAY E. MCCLOUD AND VERA L. JONES




In witness whereof,I have hereunto affixed my signature this 3rd day of February Anno Domini Two

Thousand Twenty.


    SEALED AND DELIVERED
     IN THE PRESENCE OF:



                                                                          Rochelle Btlal,SHERIFF

Witness
                                                                                       BY




                                                               Sommdr MiHef

Witness                                                        Sonuner Miller. Undeisheiiff
                        Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 31 of 65 PageID# 1176


                                         Book No.        1912
                                         Writ No.        491
                                         Control No.
                                                                                                                           tt a. c:5
                                     Deed = Poll                                                                           S'SSS I
                                                                                                                                 S= *
                                                                                                                                         I^
                                         Rochelle Bilal. SHERIFF
                                                                                                                                         15
                                                                                                                                         S- 2

                                                    TO

                                              NIS LAR LLC




       MATRIX FINANCIAL SERVICES CORPORATION

                              VS.                                                        Ma>-.T20!7
                                                                                                                                                 S
                                                                                                                                                 o>
           MAY E. MCCLOUD AND VERA L. JONES                                                                                                      o>

                                                                                            No.
                                                                                                      3419   II
                                                                                                             3
                                                                                                                                                 K>
                                                                                                                                                 oi
                                                                                                                                                 K)
                                                                                                                           9s i ^                tJ
                                                                             Premises:                       ^ I*                                ta
                                                                                                                                                (Q
                                                                             1361S46THST
                                                                             PHILADELPHIA,PA19143.3827
                                                                                                             r§-
                                                                                                             •f s;,
                                                                                                             ^ So
                                                                                                                      I
                                                                                                                      %•   5 <«* 5g
                                                                                                                           o £ S«
                                                                                                                                                (8



                                                                                                                                                a
                                                                                                                                                 C3



                                                                                                             I§            O S 81 g              o>
                                                                                                                           ^ a^
                                                                                                                           SI Q> §              o
                                                                                                                           5S.|:Ql
                                                                SherifT of the County ofPhiladelphia
                                                                                                             r               O (0
                                                                                                                                    7i           —X
                                                                                                                                                 o>
The Address ofthe within-named Grantee
                                                                   ChiefInspector Richard Verrecchio         I               5
                                                                                                                                    o
                                                                                                                                                N>
                                                                                                                                                o
4323 SPRUCE STREET
                                                                   Witness
                                                                                                                            9
                                                                                                                            «    li             ro


PHILADELPHIA,PA19104                                                                                                         a                  jO
                                                                   Real Estate/Settlement Dept.                                                 CO
On behalfof the Grantee                                            Land Title Building                                      lea
                                                                                                                                                ■0
                                                                   100 South Broad Street Sth Floor                                             S
Rochelle Bilal SHERIFF
                                                                   Philadelphia,PA19110                                             CO
Philadelphia Sheiiff Office                                                                                                  o s K
      Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 32 of 65 PageID# 1177
   REV-183 EX(2-15)
                                                                                  53646252 Pag^4 ofElCCMPlKS U«rSNLY
              Pennsylvania                           REALTY TRANSFER TAX^                                  state i&x Paid

              DEPARTMENT OF REVENUE
   w                                                  STATEMENT OF VALUE                                   Book Number

              Bureau oC IndivMual T^xes                                                                    Page Number
              PO BOX 260603
              Harrtsburo. PA 17128-0603                     See reverse for inslructions.                  Date Recorded



Complete each section and file In duplicate with Recorder of Deeds when(1)the full value/conslderatlon Is not set forth In the deed.(2)
the deed Is without consideration or by gift, or(3)a tax exemption Is claimed. If ntore space Is needed, please attach additional sheets.
A Statement of Value (SOV) Is not required If the transfer Is wholly exempt from tax based on family relationship or public utility
easement. However, It Is recommended that a SOV accompany all documents filed for recording.


 Name                                                                                                                                     Telepltone Number
Sheriff of the County of Philadelphia                                                                                                     (216)686-3530
 MailngAddrees                                                                 City                                                       state    ZIP code

 Land THIe Buildlna 100 South Broad Street 5th Floor                           Philadelphia                                               PA       19110
B. TRANSFER DATA                                                              PatBof AccBitaBceofPorwneat
 Grantor(sVLe$sor<s)                                                           Ofantee<s)/Lessee(s)
 Rochelle Bilal,Sheriff                                                        NIS LAR LLC
 Mafmg Address                                                                 MaEng Address
 Land Title Bulldina 100 South Broad Street 5th Floor                          4323SPRUCE STREET
 Oily                                             1 State    ZIP Code          CKy                                                        State    ZtPCode

 Philadelphia                                     |PA        19110             PHILADELPHIA                                                PA       19104

C, REAL ESTATE LOCATION
 street Address                                                                City,IDwitsliip. Borouglt
 1361S46THST                                                                   PHILADELPHIA
 County                                            Bctwol Distrid                                          Tax Paroel Number

 Philadelphia                                                                                              272165800
D. VALUATION DATA
Was transaction part of an assignment or relocation?                     □Y □N
 1. Actual Casti Consideretlon                     2. OttierConslderfiikm                                  3. ibtal ConstderaUon

 $125,000.00                                       •I-$0.00                                                - $125,000.00
 4. County Assessed Value                          5. Common Level Ratio Factor                            S.CocnpuiedVEdue
 $86,100.00                                        X1.D1                                                   s $85,961.00
E. EXEMPTION DATA • Refer to instructions for exemption status.
 1 a. Amounl of Exemption Claimed                  lb. Percentage of Oiantor^ Interest In Real Estate      to. Peroentage of Orantoi's litteresi Conveyed


2. Check Appropriate Box Below for Exemption Claimed.
  □ VUIH or intestate succession.
                                                                        (Nsme of Ddscendani)                                       (Estate F3& Numbei)

  □ Transfer to a trust. (Attach complete copy of trust agreement identifying all beneficiaries.)
  □ Transfer fix>m a trust. Date of transfer into trust
    If trust was amended attach a copy of original and amended trust.
  □ Transfer between principal and agent/straw party. (Attach complete copy of agency/straw party agreement.)
  □ Transfers to the commonwealth, the U.S. and Instrumentalities by gift, dedication, condemnation orin lieu of
    condemnation. (If condemnation or in lieu of condemnation, attach copy of resolution.)
  □ Transfer from mortgagor to a holder of a mortgage in default. (Attach copy of mortgage and note/assignment.)
  □ Corrective or confirmatory deed. (Attach complete copy of the deed to be corrected or confirmed.)
  □ Statutory corporate consolidation, merger or division. (Attach copy of articles.)
  □ Other (Please explain exemption claimed.)

Under penalties of law or ordinance, I declare ttiat I have examined this Statement, including accompanying Information, and
to the best of my knotwledge and belief, it Is triie, correct and complete.
Signature of Coirespondent of Responsible Party                                                                             Date
Crystal Martinez                                                                                                            02/03/2020

FAILURE TO COMPLETE THIS FORM PROPERLY OR ATTACH REQUESTED DOCUMENTATION MAY RESULT
IN THE RECORDER'S REFUSAL TO RECORD THE DEED.
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 33 of 65 PageID# 1178
                                                                                   53646252 Page 5 of6 03/16/202012:37 PM




                                                                                                                 BOOK NO.                    PAGE NO




                  PHILAOELPHIA REAL ESTATE
                 TRANSFER TAX CERTIFICATION                                                             DATERECORDED

                                                                                                        aiY TAX PAID

  Comptete each Mctton and fie h dupDcaie w»i Recorder of Deeds when(1> ihe tufl consideiationAralue Iste nci set forth in the deed,(2> when the deed Is
  with consBerailon,or by gift,or(3)a lax exemption is ctefcwed. tf more space is needed,attach additloftat8heet(3).
A.CORRESPONDENT » All Inqutries may be dtrected to the followtng person:
NAME
                                                                                                        TElfPKONE NUMBER
Sheri^ffofthe County ofPhiladelphia                                                                    (215)^3530
BTReeTAOORgSB                                                                       CITY                       STATE                    ZJPCCOE
 Land Utio BnildlnglflO Sooth Brond Street Sth Floor                                Philadelphia               PA                       19110
B.1RANFER0ATA                                                                  DATE OPacceptance OP DOCUMENT:
ORANTOR(&)Il£8GOR(8)                                                           ORANTEE(8ytJE88EE(8>
               lal.Sheriff                                                      NIS LAR LLC
                                                                               STREET ADDRESS
l^d Tide BuitdinglOO South Broad Street 5th Floor                                      SPRUCE STREET
cny                                         BWIE"         apcwe                                                                 STATE       ZIP CODE
Pbiladefphia                                PA            19110                PHILADELPHIA                                                  19104
C.PROPERTY LOCATION
TTREEnCBRgSI
 1361 S 46TH ST                                                                 PHILADELPHIA
COUNTY                                               SCHOOL DISTRICT                                        TAX PARCEL NUMBER
PHILADELPHIA                                                                                                272165800
D.VALUATION DATA
 I. ACTUAL CASH CONGlOERATiON                         Z OTKEFt CONSIDERATION                                3.TOTAL CCNStOERATTON
 SI2S>000.00                                          •I-$0.00                                              = SI25.000.00
4.COUNTY ASSESSED VALUE                               9.COeytMON LEVEL RATIO FACTOR                         a.PAIR MARKET VALUE
 $85,100.00                                            X 1.01                                               = S85.9S1.00
E.EXEMPTION DATA
TA.AMOUNT OP EXEMPTION                                IB.PERCfiNTAOE OP INTEREST CONVEYED
                                                                                                             IVansferTax: $3,676.98

2.Check Appiopilate Box Below for Exemption Claimed

  n VUll or intestate succession
                                                                 r/VAME OFDECEDENT)                                    (esTATEfiLeiwuBem

  Q Transfer to Industrial Developmenl Agency.

  n Transfer to agent or straw party.(Altacli copy of agency/straw party agreement).

  □ Transfer lietween piincrpsl and agent (Attacti copy of agency/straw trust agreement). Tax paid prior deed $
  n Transfer to the Commonwealth, the United Stales, and Insliumentaltties try gift, dedication, condemnation or in iisu
       of condemnation. (Atlacb copy of resolution).

  □ Transfer from mortgagor to a hotder of a mortgage In a defauH. Mortgage Book Numt)er                                   . Page Numtier.
       Mortgagee (grantor) sold property to Mortgagor grantee) (Attach copy of prior deed).
  Q Conrecth/e deed (Attach copy of the prior deed).

  D Other (Rease explain exemption claimed, if other ttian isted above.)



    Underpenalties oflaw or ordinance, J declare that I hcn'e examined this Statement, including accmnpanying information, and to the best of
   my knowledge and belief, it is true, correct and complete.
  StONATURE OF CORRESPONDENT OR RESPONSIBLE PARTY                                                                        DATE


  Crystal Martinez                                                                                                       2/3/2020
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 34 of 65 PageID# 1179
                                                       53646252 Page 6 of 6 03/16/202012:37 PM




                                      l.KfiAL DESCRIPTION


  ALL THAT CERTAIN loi or piece of gtound with ihe buildings and improvemenis ihereon
  erected


  SITUATE on the Noitheasieily side ot 46ih Street at the distance ol 478 feet 4 inches
  Southeastwaid from Ihe Southeast side of Woodland Avenue in the 27th Ward of the City ot
  Philadelphia

  CONTAINING in front oi bieadtb on the said 46th Siieei 14 led 4 inches and extending ot that
   width in length or depth Northeastward 80 feet to a ceitain alley 3 feet wide
  TOGETHER with the free and common use nght liberty and piivilege of the said alley as and
  Id I pissigeway and wateicouise at all times hereaftei loievei


  TITLE TO SAID PREMISES IS VESTED IN MAY E MCCLOUD AND VERA L JONES by
  DeedfiomLEON A WOMACH AND JESSIE WOMACH H/W Dated 03/18/1996 Recoided
  06/28/1996 inBookjrD27 Page 480




  OPANumbet 272165800

   Premises Being 1361 SOUTH 46TH STREET PHILADELPHIA PA 19143 3827
    Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 35 of 65 PageID# 1180



                                              KJMKLAW
                                      1500 John F; Kennedy Boulevard Suite 630
                                               Philadelphia. PA 19102
                                                Phone: 267-83 r-3180
                                                 Fax: 215-309-5502                              Juslin L Krik, Esquire
Admitted to PA & SJ Bar
                                                 www.KrikLaw.com                                  ikrikfdiKnklMw.cotn
                                                       5?'    i:.




                                               July 15,2020


       Tenant/Occupant
       1361 South 46''' Street
       Philadelphia. PA 19143

                          Rc:   Property: 1361 South 46"* Street, Philadelphia,PA 19143
                                SherlfT Sale Date: January 7,2020
                                Successful Purchaser: NIS LAR LLC
                                NOTICE TO VACATE PURSUANT TO PTFA OF 2009

       Dear Sir/Madam:


               Please be advised that this olTice represents the Successful Purchaser of the above
       referenced Property that was sold at Sheriff Sale of the above date. In the event you are a "bona
       fide tenant'* as defined under the Protecting Tenants at Foreclosure Act of2009("PTFA "), you
       are entitled to receive this Notice.

                                          NOT A BONA FIDE TENANT

               If you arc not a bona fide tenant (i.e.. the prior mortgagor, mother, father, or sibling of the
       prior mortgagor, or otherwise as defined under the PTFA)under the terms ofthe PTFA then you
       are not entitled to notice under the PTFA and any protections under the PTFA are not applicable.
                          NO LEASE/REMAINING LEASE TERM LESS THAN 90 DAYS

                If you are a bona fide tenant without a written lease or a written lease terminable in less
       than 90 days, then you are hereby notified that any such lease interest is hereby terminated at the
       end of this 90-day notice period and that the Successful Purchaser will proceed with its rights
       under State Law and at the expiration ofthe 90 days or thereafter to have you removed from the
       Property. This Notice constitutes your 90-day notice.
                            REMAINING LEASE TERM GREATER THAN 90 DAYS

       If you are a bona fide tenant prior to the notice of foreclosure, then you may continue to occupy
       the Property until the end ofthe remaining current term of the lease. (Any optional right to add
       any additional terms to the lease is hereby terminated.) You must continue to abide by the
       provisions ofthe lease and continue to make lease payments to the Successful Purchaser. You
       are hereby put on Notice that at the end ofthe remaining current term ofthe lease, which amount
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 36 of 65 PageID# 1181




   oftime is greater than 90 days, or thereafter, we will request to have you removed from the
   Property. This Notice constitutes your notice that your right to occupy the Property under PTFA
   expires at the end of the lease term.
          You must provide our ojfjftce with a copy ofthe written lease. Ifyou do not have a written
  lease then under the law ofthe state, you are a tenant-at-will with only a month to month
  tenancy. Ifyou do not provide a lease within 10 daysfrom the date ofthis notice, then you will
   be treated appropriately as not being a bonafide tenant .subject to protection under PTFA or,
   alternatively, as having no lease or a lease terminable in less than 90 days.
           Further, if you default under the terms of the lease, then it shall be considered terminated
  and this notice shall constitute your notice under the PTFA to vacate the Property and that the
  Successful Purchaser(or any successor-in-interest) shall request to have you removed from the
  Property at the expiration of90 days,from the date ofthis Notice,or the default of the lease,
   whichever date is later.

         Notwithstanding, if the Successful Purchaser sells the Property to a purchaser who will
  occupy the Property as a primary residence then you are put on notice that at the expiration of90
  days from the date of this Notice you may be removed from the Property and the lease will be
  terminated effective the date ofthe sale of the Property.
                                       LEGAL PROCEEDINGS

           The Successful Purchaser reserves the right to begin/institute legal proceedings to remove
  the occupant/tenant from the Property at any time, even prior to the expiration ofthe Notice
  provided, but will not schedule a lockout or exercise a writ of possession until after the
  expiration of the applicable Notice period.
           Should you have any questions or comments, please feel free to contact my office.


                                                 Very truly yours,

                                                 /s/Justin L. Krik

                                                 JUSTIN L. KRIK,ESQUIRE



  JLK/dt
                 Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 37 of 65 PageID# 1182




KrikLaw
1500JFK Blvd., Suite630                                                                               $0,500
Philadelphia, PA 19102
                                                                                            ' S 08230010937-^
                                                                                              o    from 19102




                                              Tenant/Occupant
                                              1361 South 46*** Street
                                              Philadelphia,PA 19143
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 38 of 65 PageID# 1183




                               ExMbit«3"
      Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 39 of 65 PageID# 1184


      Court of Common Pleas of Philadelphia County                                         -iForP
                             Trial Division

                   Civil Cover Sheet
PLAINTIFFS NAME                                                           DEFENDANTS NAME
 NIS LAR LLC                                                                JOHN     DOE



PLAINTIFFS ADDRESS                                                        DEFENDANTS ADDRESS
 4323 SPRUCE STREET                                                         1361 SOUTH 46TH STREET
 PHILADELPHIA PA 19104                                                      PHILADELPHIA PA 19143



PLAINTIFFS NAME                                                           DEFENDANTS NAME
                                                                            UNKNOWN OCCUPANT



PLAINTIFFS ADDRESS                                                        DEFENDANT'S ADDRESS
                                                                            1361 SOUTH 46TH STREET
                                                                            PHILADELPHIA PA 19143



PlAtNTIFPS NAME                                                           DEFENDANTS NAME




PLAINTIFFS ADDRESS                                                        DEFENDANTS ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS       COMMENCEMENT OF ACTION
                                                                     Q-CtRnjriaini           Q Peliiton Action              O Notice or Appeal
               1                                     2
                                                                     □ WritofSuniinons       □ Tnuisrer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS


□ $50.(HH).(K)orlcss
                               □ Arbitrution                                                :Ci Commerce                   □ Settlement
                               O Jury                      ED          Action               ■ CD Minor Court Appeal        O MiRors
IZI More than SSQ.OOQ.OO       o Non-Jury                                                     Q Statutory Appeals          Q W/I)/Survival

CASE TYPE AND CODE

  3S - EJECTMENT


STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                IS CASE SUBJECT TO
                                                                                                              COORDINATION ORDER?
                                                                     PROPROTHV                                            YES        NO


                                                                   JUL 31 2020

                                                                     A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf ofPlaintifr/Petitioner/Appeliant: NIS LAR LLC
Papers may be served at the address set forth below.

NAME OF PLAtNTIFPSa>ETITIONEirS/APPELLANrS ATTORNEY                      ADDRESS

 JUSTIN      L.    KRIK                                                    1500 JOHN F KENNEDY BLVD
                                                                           SUITE     630
PHONE NUMBER                            FAX NUMBER                         PHILADELPHIA PA             19102
  (267)831-3180                         (215)309-5502

SUPREME COURT IDENTIFICATION NO.                                         E-MAIL ADDRESS
 203006                                                                    j lcri)<0)<ri)claw.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                    DATE SUBMITTED
 JUSTIN KRIK
                                                                           Friday,         July 31, 2020,          10:58 am

                                                 FINAL COPY (Approved by the Prcthonclary Clerk)
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 40 of 65 PageID# 1185




   KRIK LAW
                                                                              Filed ahd A^j^eted .by the
   BY:JUSTIN L KRIK, ESQUIRE                                              Office i^f jJudifciik'l Records
   ATTORNEY ID NO:203006                                            ATTORNEY FmJmMmfmJe am
   1500 JOHN F. KENNEDY BLVD.,STE.630
   PHILADELPHIA,PA 19102
   PHONE:(267)831-3180
   I^X:(2I5)309-5502
   NIS LAR LLC                                               COURT OF COMMON PLEAS
   4323 Spruce Street                                        PHILADELPHIA COUNTY
   Philadelphia, PA 19104
                             Plaintiff,
          V.                                                                TERM,

                                                             NO.:
   JOHN DOE
   1361 South 46''' Street
   Philadelphia, PA 19143
          and
   UNKNOWN OCCUPANT
   1361 South 46"' Street
   Philadelphia, PA 19143
                         Defendant(s).

                                             NOTICE TO DEFEND


                                                    NOTICE


  You have been sued in court. If you wish to defend against the claims set forth in the following
  pages, you must take action within twenty(20)days after this complaint and notice are served by
  entering a written appearance personally or by attorney and filing in writing with the court your
  defenses or objections to the claims set forth against you. You are warned that if you fail to do
  so the case may proceed without you and ajudgment may be entered against you by the court
  without further notice for any money claimed in the complaint or for any other claim or relief
  requested by the plaintiff. You may lose money or property or other rights important to you.

   YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
  HAVE A LAWYER OR CANNOT AFFORD ONE,GO TO OR TELEPHONE THE OFFICE
  SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.



                                       Philadelphia Bar Association
                                  Lawyer Referral and Information Service
                                          1101 Market Street -II''' Floor
                                             Philadelphia, PA 19107
                                           Telephone;(215)238-6333




                                                                                            Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 41 of 65 PageID# 1186




                                               AVISO



  Le han demando a ustcd en la corte. Si ustcd qulere defenderse de estas demandas expuestas en
  las paginas siguientes, usted tiene veinte(20)dias de plazo al partir de la fecha de la demanda y
  la notificacion. Hace falta asentar una comparesencia escrlta o en persona o con un abogado y
  entregar a la corte en forma escrita sus de defensas o sus objeciones a las demandas en contra de
  su persona. Sea avisado que si usted no se defiende, la corte tomara medidas y puede continuar
  la demanda en contra suya sin previo aviso o notificacion. Ademas, la corte puedo decidir a
  favor del demandante y requiere que usted cumpla con todas las provisionos de esta demanda.
  Usted puede perder dinero o sus propiedades u ostros derechos importantes para usted.

  LLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENTE. 81 NO TIENE
  ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO VAYA
  EN PERSONA O LLAME POR TELEFONO A LA OFICINA CUYA DIRECCION SE
  ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR
  ASISTENCIA LEGAL.

                              Asociacion De Licenciados De Filadelfia
                               Servicio de Referenda E Informacion Legal
                                    1101 Market Street-1 Ith Floor
                                         Filadelfia, PA 19107
                                      Telcfono:(215)238-6333




                                                                                           Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 42 of 65 PageID# 1187




   KRIK LAW
   BY:JUSTIN L. KRIK,ESQUIRE
   ATTORNEY ID NO:203006                                         ATTORNEY FOR PLAINTIFF
   1500 JOHN F. KENNEDY BLVD.,STE.630
   PHILADELPHIA,PA 19102
   PHONE:(267)831-3180
   FAX:(215)309-5502
   NIS LAR LLC                                           COURT OF COMMON PLEAS
  4323 Spruce Street                                     PHILADELPHIA COUNTY
  Philadelphia, PA 19104
                             Plaintiff,
          V.                                                            TERM,

                                                         NO.:
   JOHN DOE
   1361 South 46"^ Street
   Philadelphia, PA 19143
          and
   UNKNOWN OCCUPANT
   1361 South 46'*' Street
   Philadelphia, PA 19143
                         Defendant(s).

                                            CIVIL ACTION
                                      COMPLAINT IN EJECTMENT

          1.      Plaintiff, NIS LAR LLC ("Plaintiff') is a Limited Liability Company with an

  address as stated above.


          2.      Defendants, JOHN DOE and UNKNOWN OCCUPANT,upon information and

   belief, are adult individuals occupying at 1361 SOUTH 46'" STREET,PHILADELPHIA,PA
   19143 (hereinafter the "Premises").

          3.      On January 7,2020, the Premises was sold at a City of Philadelphia Mortgage

   Foreclosure Sale to Plaintiff in accordance with the law (Philadelphia CCP Matrix Financial

   Services Corporation v. Mav E. Cloud and Vera L. Joncs.Mav Term,2017, No.: 3419). A true

   correct copy of the legal description to the Premises and abstract of title is attached hereto and

   made a part hereof as Exhibit"A".




                                                                                               Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 43 of 65 PageID# 1188




         4.       Plaintiff became record owner ofthe Premises on March 16,2020, having

  acquired title by Deed from Rochelle Biial, Sheriff ofthe County of Philadelphia, recorded by
  the Commissioner of Records ofthe City of Philadelphia on March 16,2020 at Document

  Identification Number 53646252(the "Deed"). A true and correct copy ofthe Deed Is attached

  hereto and made a part hereof as Exhibit "B".

         5.       Notice to Vacate Pursuant to PTFA of2009 was mailed the Defendants on July

  15,2020 via regular mail. As of the date ofthis filing. Defendants have not responded and

  continue to occupy the property.

         6.       By virtue ofthe Deed, Plaintiffs have paramount title to the Premises over

  Defendants.

         7.       Defendants, John Doe and Unknown Occupant, have no right, title or interest in

  the Premises.


         8.       Plaintiffs have the right to immediate and exclusive possession ofthe Premises by

  virtue of the Deed,as set forth above.

         9.       Despite demand. Defendants, John Doe and Unknown Occupant,continue to

  assert his/her/their right to possession ofthe Premises.

         WHEREFORE,Plaintiff, NIS LAR LLC,requestsjudgment for immediate and exclusive

  possession of the Premises located at 1361 SOUTH 46"'STREET,PHILADELPHIA,PA 19143

 as to Defendant, John Doe and Unknown Occupant,and as to any and all other parties who may




                                                                                          Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 44 of 65 PageID# 1189




  claim right, title or interest to said Premises, and grant such further relief as may be just and
  equitable.

                                                         KRIKLAW



                                                         BY:       /s/Justin L. Krik
                                                                JUSTIN L. KRIK,ESQUIRE
                                                                ATTORNEY FOR PLAINTFiP
  DATE:July 31,2020




                                                                                               Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 45 of 65 PageID# 1190




                                        VERIFICATION


        NIS LAR LLC hereby states that he is a Plaintiffin this action and verifies that the
 statements made in the foregoing COMPLAINT IN EJECTMENT are based on firsthand
 information and on information furnished to counsel and obtained in the cour^ ofthis lawsuit.

 The language ofthe COMPLAINT IN EJECTMENT is that ofcounsel and not ofthe affiant.
 To the extent that the contents ofthe COMPLAINT IN EJECTMENT are based on information

 furnished to counsel and obtained by him during the course ofthis lawsuit,the affiant has relied

 upon counsel in taking this verification. All statements are founded upon reasonable belief.

 This verification is made subject to the penalties of 18 Pa.C.S. Section 4904 relating to unsworn

 falsification to authorities.

                                              NIS LARLLC




                                              Title: _
  DATED:July 31,2020




                                                                                          Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 46 of 65 PageID# 1191




                           EXHIBIT "A"


                                                                     Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 47 of 65 PageID# 1192
                                                       53646252 Page 6 of 6 03/16/202012:37 PM


                                        lAljL'lq/
                                      LEGAL DESCRIPTION


  ALL THAT CERTAIN lot or piece of giound with ihe buildings and improvements thereon
  erected


  SITUATE on the Noiiheasteily side ol 46lh Street at the distance ol 478 feel 4 inches
  Southeast\vaid Irom the Southeast side of Woodland Avenue in the 27th Ward of the City ol
  Philadelphia

  CONTAINING in front oi bieadth on the said 46th Stieei 14 ieei 4 inches and extending ot that
  vindth in length or depth Northeastward 80 feet to a ceitain alley 3 feet wide

  TOGETHER with the free and common use nght liberty and piivilege of the said alley as and
  loi I p iss igeway and wateicouise at all times hereaftei loievei


  TITLE TO SAID PREMISES IS VESTED IN MAY E MCCLOUD AND VERA L JONES by
  Deed fiom LEON A WOMACH AND JESSIE WOMACH H/W Dated 03/18/1996 Recoided
  06/28/1996 inBookjrD27 Page 480




  OPANumbei 272165800

  Premises Being 1361 SOUTH 46TH STREET PHILADELPHIA PA 19143 3827




                                                                                          Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 48 of 65 PageID# 1193




                            EXHIBIT «B"

                                                                     Case ID:200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 49 of 65 PageID# 1194

                                       eRecorded In Philadelphia PA Doc Id: 53646252
                                       03/16/202012:37 PM Page 1 of6 Rec Fee:$256.75
                                       Receipt#: 20-29523
                                       Records Department Doc Code: DS
                                       State RTT:$859.51 Local RTT:$2,817.47



                                                                                     1912-491




                     Know all Men by these Presents
  THATI, Rocheile Bihl, Sheriff ofthe County ofPhihdefphia in the Commonwealth ofPennsyhwria,for
  and in consideration of the sum of ONE HUNDRED TWENTY'FIVE THOUSAND AND XX / 100

  fSI2S.000.00]dollars, to me in handpaid, do herebygrantand convey to NISLAR LLC.

                                           DESCRIPTION



  BRT#: 272165800

  Premises Being:   1361 S 46TH ST,PHILADELPHIA,PA 19143-3827

  SEE ATTACHED LEGAL DESCRIPTION




                                                                                       CdSl ID. £00702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 50 of 65 PageID# 1195
                                                              53646252 Page 2 of6 03/16/202012:37 PM


Thesame having been soldt on the 7th   ^January Anno Dontini Two Thousand Twenty, after due advertisement,
according to thelaw, under and by virtue ofa HfiiofExecution/DECREEissued out ofthe Court ofCommon Pleas as of
May Term, J\vo Thousand Seventeen Number 3-119 as the suit of:



                            MATRIX FINANCIAL SERVICES CORPORATION

                                                        VS.

                                 MAY E. MCCLOUD AND VERA L. JONES




In witness whereof,I have hereunto affixed my signature this 3rd day of February Anno Domini Two

Thousand Twenty.


    SEALED AND DELIVERED
     IN THE PRESENCE OF:



                                                                           Rochelle Bilal,SHERIFF

Witness
                                                                                        BY




                                                                 Somrndf Miller


Witness                                                          Sommer Miller. Undeisheiiif
                                Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 51 of 65 PageID# 1196


                                               Book No.        1912                                                                                     o o
                                                                                                                                                        o   o
                                                                                                                                     » Bl 50 ^
                                               Writ No.        491                                                                                      3 3
                                               Control No.                                                                           I
                                                                                                                                     s^a 2^^
                                                                                                                                         Ml             b   3
                                                                                                                                                        -0 I
                                               Deed = Poll                                                                           & O ^ **1
                                                                                                                                                        s- I
                                                                                                          V .is"
                                                                                                                                I    (0 §
                                                                                                                                               £
                                                                                                                                                        I^
                                               Rochelle Bilal. SHERIFF
                                                                                                                                ^    s         tn K)    I?
                                                                                                                                                        & 3
                                                                                                                     >1 p c     CO


                                                          TO                                                                         JS»       <0 O         I
                                                                                                                                                            3
                                                                                                                                     s®
                                                    NIS LAR LLC
                                                                                                                                0>
                                                                                                                                <D
                                                                                                                                     g'O
                                                                                                                                           2
                                                                                                                                               if           S"


                                                                                                                                I    CO 3 3DiD

                                                                                                                                I
                                                                                                                                a
                                                                                                                                     S
                                                                                                                                9
                                                                                                                                     » b* JO &


              MATRIX FINANGAL SERVICES CORPORATION
                                                                                                                                     llgl
                                                                                                                                     Ss
                                                                                                                                     a
                                                                                                                                £ ?        Ill
                                     VS.                                                                                        (0
                                                                                            May.T. 2017                           »|s.s
                                                                                                                                I I
                                                                                                                                                                 (h
                                                                                                                                                                  61
                                                                                                                                                                  O)

                  MAY E. MCCLOUD AND VERA L. JONES
                                                                                                          3419
                                                                                                                                  11®*                            o>
                                                                                                                                                                  ro
                                                                                                                                                                  oi
                                                                                                No.                if                                             K>

                                                                                                                   s'^
                                                                                Premises:                          ll                iHi
                                                                                                                                     2 i O3
                                                                                                                                                                  TJ
                                                                                                                                                                  fi}
                                                                                                                                                                 (O
                                                                                                                                                                  9
                                                                                                                   §• I*
                                                                                1361$46THST
                                                                                PHILADELPHIA,PA19143*3827          ^ So    I
                                                                                                                           %•
                                                                                                                                     as
                                                                                                                                      nS
                                                                                                                                                                  o
                                                                                                                                                                  o

                                                                                                                   ii                siai
                                                                                                                                                                  <n

                                                                                                                   « 2.              ST 9 9 3
                                                                                                                                                                  u


                                                                      Sheriir of the County ofPhiladelphia
                                                                                                                   I                  a
                                                                                                                                                                  mjk
                                                                                                                                                                  m
      The Address ofthe within-named Grantee
      4323 SPRUCE STREET                                              Chief Inspector Richard Verrecchio
                                                                                                                   I                       I-!8                   K>
                                                                                                                                                                  o
                                                                                                                                                                  K>
                                                                                                                                                                  O
                                                                      Witness                                                                                     _k

      PHILADELPHIA,PA19104                                                                                                                                        K3
                                                                      Real Estate/Settlement Dept                                                                 C»
      On behalfofthe Grantee                                          Land Title Building                                                  |3S
                                                                      100 South Broad Street Sth Floor
                                                                                                                                           a- 3 2                 •o
                                                                                                                                                                  S
u     Rochelle Bilal. SHERIFF
c                                                                     Philadelphia,FA19110                                                         (0
c     Philadelphia Sltetiff Office                                                                                                                 •<
"s


to
lo

•jy
        Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 52 of 65 PageID# 1197
    ReV-1S3 EX(2-15)


                 Pennsylvania                                                                          Slate Tax Paid

  'iSs           OEPARWtfNT OF REVENUE
                                                      STATEMENT OF VALUE                               Book Number

                 Bureau of(ntUvMual Tbxes                                                              Page Number
                 PO BOX 260603
                 Harrisbufg. PA 17126-0603                See reverse for instructions.                Dale Recorded


Coniplete each section and file in duplicate with Recorder of Deeds when(1)the full value/consldeFallon Is not sot forth In the deed,(2)
the deed Is without consideration or by gift, or(3)a tax exemption Is claimed. If more space is needed, please attach additional sheets.
A Statement of Value (SOV) Is not required If the transfer Is wholly exempt from tax based on family relationship or public utility
easement. However, It Is recommended that a SOV accompany ail documents filed for recoidlng.


 Name
                                                                                                                                     Telephone Nttmber
 Sheriff of the Courttv of Philadelphia                                                                                             (2161686-3530
 MallnoAddress                                                                cay                                                    stale    ZIP Code
 Land Title Bulldina 100 South Broad Street 6th Floor                         Philadelphia                                           PA       19110
B. TRANSFER DATA                                                             irate nfflrrHlanceofn              iiiiiit
 Gr8ntor($)/Lessof(s)                                                         Grai)tee(s)/Le$see(s)
 RocheileBilal.Sheriff                                                        NIS LAR LLC
 MaEng Address                                                                Mating Address
 Land THIe Building 100 South Broad Street 5th Floor                          4323SPRUCE STREET
 City                                             State     ZIP Code          Ciy                                                    State    ZIP Code
Philadelphia                                      PA        19110             PHILADELPHIA                                            PA       19104
C. REAL ESTATE LOCATION
Street Address                                                                Cky,Tbvmsltip. Borough
1361S46THST                                                                   PHILADELPHIA
County                                            School Dbtrid                                        Tax Parcel Number

Philadelphia                                                                                           272165800
D. VALUATION DATA
Wias transaction part of an assignment or reiocation?                   □Y □N
 t. Actual Cash Censiderstion                     2. Other Consideretlon                               3. Total CoflsideraUon

$125,000.00                                       ■i-$0.00                                             ° $125,000.00
4. County Assessed Value                          5. Common Level Retio Factor                         6. Computed Value
$86,100.00                                        xl.01                                                = $85,951.00
E. EXEMPTION DATA - Refer to instructions for exemption status.
 t a. Amouni el Exempcicn Claimed                 lb. Peroofllaoe olQiantof^ tnterest In Real Estate   tc. Peroeniage ol Grantor's Interest Conveyed


2. Check Appropriate Box Below for Exemption Claimed.
  □ VUlll or intestate succession.
                                                                       (Name of Descendant)                                  (Estate File Numbei)

 □ Transfer to a trust. (Attach complete copy of trust agreement identifying all beneficiaries.)
 □ Transfer from a trust. Date of transfer into trust
         If trust was amended attach a copy of original and amended trust.
 □ Transfer between principal and agent/straw party. (Attacli complete copy of agency/straw party agreement.)
 □ Transfers to the commonwealth, the U.S. and instrumentaiities by gift, dedication, condemnation ortn lieu of
         condemnation, (if condemnation or In lieu of condemnation, attach copy of resolution.)
 □ Transfer from mortgagor to a holder of a mortgage in default. (Attach copy of mortgage and note/assignment.)
 □ Corrective or confirmatory deed. (Attach complete copy of the deed to be corrected or confirmed.)
 □ Statutory corporate consofidation, merger or dtvision. (Attach copy of articles.)
 □ Ottier (Please explain exemption claimed.)

Under penalties of law or ordinance, 1 declare ttiat I have examined this Statemem, including accompanying Infonnation, and
to ttw tMst of my knowledge and (Deltef, it is true, correct and complete.
Signature of Correspondent or Rosponsibie Party                                                                           Date

Crystal Martinez                                                                                                          02/03/2020

FAILURE TO COMPLETE THIS FORM PROPERLY OR ATTACH REQUESTED DOCUMENTATION
IN THE RECORDER'S REFUSAL TO RECORD THE DEED.                                                                                                            '
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 53 of 65 PageID# 1198
                                                                                53646252 Page 5 of 6 03/16/202012:37 PM



                                                                                                              BOOK NO.                    PAOENO.




                   PHILADELPHIA REAL ESTATE
                TRANSFER TAX CERTIPICATION                                                           QATERECOROEO

                                                                                                     CITV TAX PAID


 Complete each sedton and fie in dupBcate wtb Reoorder of Deeds when(1)the fuB ocnsideiatloidvBlue isAs not set forth in the deed,(2)when the deed Is
 with considemtlon.or l>y pia. or <3)a tax exenytion ts dainted. If more space Is needed,attach eddaionalsheetQ).
A. CORRESPONDENT - All inquiries may be directetl to thefoHowIng person;
NAME                                                                                                 TELEPHONE NUMBER
Sheriffofthe County of PhiladelDhia                                                                  f215>4Si^3S30
STREET ADDRESS                                                                    CtlY                      STATE                    zpcaoE"
         Title BiilldfnglOO Sonfh Brond Street Sth Floor                          Phltedelnhia              PA                       19110
B.TRANFERDATA                                                                DATE OP ACCEPTANCE OP DOCUMENT;
GRxnrcKispcESSSRisr                                                          ■5RARTS(3?iI55BE(5J
               laL Sheriff                                                    NISLAR LLC
STREET                                                                        STREETADDRESS
 Land Title BuUdinglQO South Broad Street Sth Floor                                  SPRUCE STREET
CITY                                       ■TOTT         apccoE—                                                             STATE        ZIP CODE
Philadelpbia                                PA            19110               PHILADELPHIA                                                jmL.
C, PROPERTY LOCATION
^nmTsssm                                                                      CITY, TOWNSHIP. BOROuSIT
I361S46THST                                                                   PHILADELPHIA
COUNTY                                               SCKOOLDISTRiCT                                       TAX PARCB. NUMBER
PHILADELPHIA
D. VALUATION DATA
1. ACTUAL CASH CONaDERATtON                          i. OTHER CONSIDERATION                               a. TOTAL CONaiDERATtCN
 S125.000.00                                          ■t-$0.00                                               sns.000.00
4. COUNTY ASSESSED VALUE                              B. COMMON LEVEL RATIO FACTOR                        a. FAIR MARKET VALUE
 S85.l00.00                                            X LOl                                              a S8.5.951.00
E. EXEMPTION DATA
1A. AMOUNT OP EXEMPTIOir                              IB. PERCENTAGE OF INTEREST CONVEYED
                                                                                                           IVansferTax: S3^76iI8

2. Check Appropriate Box Below for Exemption Claimed

 n VWI or fntesf ate succession
                                                                 (/MMEOPOECEDEND                                    (ESTATSFILeNiMBetlf

 Q Transfer to Industrial Developiiiani Agency.
 Q Transfer to agent or straw party. (Attach copy of agency/straw party agreement).
 D Transfer between principal and agent (Attach copy of agency/straw trust agreement). Tax paid prior deed $
 n Transfer to the Commonwealth, the United States, and inslnimenlaiities by gift, dedication, condemnation or in Qsu
       of condemnation. (Attach copy of resolution).

 □ Transfer ftom mortgagor to a holder of a mortgage in a defauH. Mortgage Book Number                                  , Page Number
       tiA>itgagee (grantoi) sokf property to Mortgagor grantee) (Attach copy of prior deed).
 O CoiTecllve deed (Attach copy of the prior deed).

 □ Olher (Please explain exemption claimed. If other than Isled above.)



   Under penalties oflaw or ortbnance. 1 declare that / hai'e examined this Statement, including accompanying information, and to the best of
   my hiowledge and belief, tt is true, correct and complete.
 SIGNATURE CP CCRRESPCNDENr OR RESPONSIBLE RARTY                                                                      OATH

 Crystal Maillnez                                                                                                     mam




                                                                                                                                          Case ID: 20070223.'^
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 54 of 65 PageID# 1199
                                                     53646252 Page 6 of6 03/16/202012:37 PM




                                     LEGAL DESCRIPTION

   ALL THAT CERTAIN loi or piece of giound with the buildings and improvements thereon
   erected


   SITUATE on the Noitheasteily side ol 46ih Street at the distance oi 478 feet 4 inches
   Southeastwaid from the Southeast side ot Woodland Avenue in the 27th Ward of the City of
   Philadelphia

   CONTAINING in front oi bieadth on the said 46th Stieet 14 leci 4 inches and extending ot that
   width in length or depth Northeastward 80 feet to a cei tain alley 3 feet wide

   TOGETHER with the free and common use nght liberty and piivilege of the said alley as and
   loi I ptss igeway and wateicouise at all times hereaftei loiever


   TITLE TO SAID PREMISES IS VESTED IN MAY E MCCLOUD AND VERA L JONES by
   Deed fiom LEON A WOMACH AND JESSIE WOMACH H/W Dated 03/18/1996 Recoided
   06/28/1996 in Book J FD 27 Page 480




   OPANumbei 272165800

   Premises Being 1361 SOUTH 46TH STREET PHILADELPHIA PA 19143 3827




                                                                                           Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 55 of 65 PageID# 1200




                              Exhibit
           Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 56 of 65 PageID# 1201
                             235 SOUTH 13TH STREET
                             PHILADELPHIA.PA 19107                                                                             mPPS
                             PHONE:<215)546-7400
                                                                                                                            NatiOMt Atsodotiem ot
Smim for t*ra(knles«b Inc.   FAX:(215)985-0169                                                                           PrufassjonaJ Process Seiwts


  Nis Lar LLc                                                                            COURT Court of Comn(ign'Pl^5^of Pennsylvania
                                                                                                                                      ty the
            -VS-
                                                                                                 Office of                            Aecorda
  John Doe
                                                                                 CASE NUMBER 2007(28%?%pi#4 am
                                                                   AFFIDAVIT
  State of Pennsylvania
                                                                                              B&R Control# CS174078.01
  County of Philadelphia
                                                                                          Reference Number 425

       Thomas Kenney. being duly swam according to law, deposes and says that he/she is the process server/sheriff herein
 named,and that the facts set forth below are true and correct to the best of their knowledge, information and belief.
             On 6/4/2020 we received the Complaint•Civil Action             and that service was effected upon John Doe at 1361
 SOUTH 46TH STREET,PHILADELPHIA,PA 19143 on 8/27/2020 at 1:05 PM,in the manner descn*bed below:
             By service upon: An adult In charge of residence who refused to provide their name and relationship.
 Description:
 Gender: FEMALE                      ace/Skin: BLACK          Age: 50 - 60 Yrs       Weight: 131-160 Lbs. Height: 5n:4in - SftSin
               DLAv.i\
         Hair; BLACK                Glasses:No       Other:

 Service Notes:




                                                                                                       r Ofa-in../,. ..... ,■ 7         .";7      "i'
                                                                                                               a'OAI.i

                                                                                                        r.iy     -. , u       ...j,               j



                                                                                            Sworn to and subscribed before me this

                                                                                            '^'^dav oT^S^y^^"cPO
                                                                                             j_^>     'v p.                              7
 Process Server/Sheriff
                                                                                            Notary Public
ATTEMPTS:
08/12/2020 08:10 PM 1361 SOUTH 46TH STREET,PHILADELiffllA. PA 19143NO RESPONSE.
08/22/2020 11:43 AM 1361 SOUTH 46TH STREET,PHILADELPHIA.PA 19143SATURDAY ATTEMPT NO RESPONSE




Client         Phone (267)83i-3i80
                                                                                 Filed Date: |07/31/2020| BR Serve By:[08/28/20201
               Diana Thompson. Paralegal
               Krik Law
               2 Penn Center. Ste.630
               1500 JFK Boulevard
               Philadelphia. PA 19102


                                                                    ORIGINAL                                              Case ID: 200702235
            Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 57 of 65 PageID# 1202
                        235 SOUTH 13TH STREET

IMl
Smtersfor
                        PHILADELPHIA.PA 19107
                        PHONE:(215)546-7400
                        FAX:(215)985-0169
                                                                                                                                   w
                                                                                                                              NaUoneiAaaociaUon of
                                                                                                                           AoAMsfotolProcess Sonws

  Nis Lar LLc
                                                                                    COURT Court of Comii^QtOPt^^f Pennsylvania
            -VS-                                                                                                      EageS t'^a Jby the
 John Doe
                                                                                            Office <9f                              Records
                                                                            CASE NUMBER 2007tES3^p|^(^^[^i am
                                                              AFFIDAVIT
  State of Pennsylvania
  County of Philadelphia                                                                B&R Control# 08174078.02
                                                                                    Reference Number 425

        Thomas Kenney, being duly sworn according to law. deposes and says that he/she is the process server/sheriff herein
 named, and that the facts set forth below are true and correct to the best of their knowledge, information and belief.
            On 8/4/2020 we received the Complaint - Civil Action        and that service was effected upon Unknown Occupant at
 1361 SOUTH 46TH STREET,PHILADELPHIA,PA 19143 on 8/27/2020 at 1:05 PM,in the manner described lielow:
            By service upon: An adult In charge of residence who refused to provide their name and relationship.
 Description:
 Gender: FEMALE                Race/Skin: BLACK          Age: 50 - 60 Yrs       Weight: 131-160 Lbs. Height: Sft4in - SftSIn
            Hair: BLACK        Glasses:No       Other:

 Service Notes:




                                                                                             L<..rtirw|i. v jitli. I.• t                Seal
                                                                                                t:KR.;./r 14 »uiVs.i'.i:ti../;oijiyr«btc
                                                                                                                   'Na.ira;.4y
                                                                                                                     .-.p.,- «,»,«ir,.2023




                                                                                       Sworn to and subscribed before me this

                                                                                      ^'i^^dav of
 Process Server/Sheriff
                                                                                       Notary Public
ATTEMPTS:
08/12/2020 06:10 PM 1361 South 46th Street. Philadetphia, PA19143 NO RESPONSE
08/22/202011:43 AM 1361 South 46th Street. Philadelphia. PA 19143 SATURDAY ATTEMPT. NO RESPONSE.




Client       Phone (267) b3i-3180                                           Filed Date: 07/31/2020 BR Serve By: 08/28/2020

              Diana Thompson,Paralegal
              Khk Law
             2 Penn Center, Ste. 630
              1500 JFK Boulevard
              Philadelphia, PA 19102


                                                               ORIGINAL                                                     Case ID: 200702235
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 58 of 65 PageID# 1203




                              Exhibit «5"
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 59 of 65 PageID# 1204




  KRIK LAW
 BY:JUSTIN L. KRIK, ESQUIRE
  ATTORNEY ID NO:203006                                  ATTORNEY FOR PLAINTIFF
  1500 JOHN F. KENNEDY BLVD.,STE.630
 PHILADELPHIA,PA 19102
 PHONE:(267)831-3180
 FAX:(215)309-5502
 NIS LAR LLC                                      COURT OF COMMON PLEAS
                       PlaintifT,                 PHILADELPHIA COUNTY

       V.                                         JULY TERM, 2020

                                                  NO.: 002235
 JOHN DOE
       and
 UNKNOWN OCCUPANT
                       Defendant(s).

                                       IMPORTANT NOTICE


 TO:   JOHN DOE
       1316 South 46''' Street
       Philadelphia, PA 19143

 DATE OF NOTICE: September 23,2020

      YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO ENTER A WRITTEN
 APPEARANCE PERSONALLY OR BY ATTORNEY AND FILE IN WRITING WITH THE COURT
 YOUR DEFENSES OR OBJECTIONS TO THE CLAIMS SET FORTH AGAINST YOU. UNLESS
 YOU ACT WITHIN TEN (10)DAYS FROM THE DATE OF THIS NOTICE,A JUDGMENT MAY BE
 ENTERED AGAINST YOU WITHOUT A HEARING AND YOU MAY LOSE YOUR PROPERTY OR
 OTHER IMPORTANT RIGHTS.


       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
 HAVE A LAWYER,GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE
 CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

       IF YOU CANNOT AFFORD TO HIRE A LAWYER,THIS OFFICE MAY BE ABLE TO
 PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
 SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

                         PHILADELPHIA BAR ASSOCIATION
                    LAWYER REFERRAL AND INFORMATION SERVICE
                                 1101 MARKET STREET - IT"FLOOR
                                      PHILADELPHIA,PA 19107
                                    TELEPHONE:(215)238-6333

                                                  KRIK LAW



                                                  BY:   /s/Justin L. Krik
                                                     JUSTIN L. KRIK,ESQUIRE
                                                     ATTORNEY FOR PLAINTIFF
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 60 of 65 PageID# 1205


  KRIK LAW
  BY:JUSTIN L. KRIK, ESQUIRE
  ATTORNEY ID NO:203006                                   ATTORNEY FOR PLAINTIFF
  1500 JOHN F. KENNEDY BLVD.,STE.630
  PHILADELPHIA. PA 19102
  PHONE:(267)831-3180
  FAX:(215)309-5502
  NIS LAR LLC                                      COURT OF COMMON PLEAS
                        Plaintiff,                 PHILADELPHIA COUNTY

        V.                                         JULY TERM, 2020

                                                   NO.: 002235
  JOHN DOE
        and
  UNKNOWN OCCUPANT
                       Defendant(s).

                                       IMPORTANT NOTICE

  TO:   UNKNOWN OCCUPANT
        1316 South 46*^ Street
        Philadelphia, PA I9I43

  DATE OF NOTICE: September 23,2020

       YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO ENTER A WRITTEN
  APPEARANCE PERSONALLY OR BY ATTORNEY AND FILE IN WRITING WITH THE COURT
  YOUR DEFENSES OR OBJECTIONS TO THE CLAIMS SET FORTH AGAINST YOU. UNLESS
  YOU ACT WITHIN TEN (10)DAYS FROM THE DATE OF THIS NOTICE,A JUDGMENT MAY BE
  ENTERED AGAINST YOU WITHOUT A HEARING AND YOU MAY LOSE YOUR PROPERTY OR
  OTHER IMPORTANT RIGHTS.

        YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
  HAVE A LAWYER,GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE
  CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

        IF YOU CANNOT AFFORD TO HIRE A LAWYER,THIS OFFICE MAY BE ABLE TO
  PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
  SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

                          PHILADELPHIA BAR ASSOCIATION
                     LAWYER REFERRAL AND INFORMATION SERVICE
                                 1101 MARKET STREET - 11^" FLOOR
                                      PHILADELPHIA,PA 19107
                                     TELEPHONE:(215)238-6333


                                                   KRIK LAW



                                                   BY:   /s/Justin L,Krik
                                                      JUSTIN L. KRIK,ESQUIRE
                                                      ATTORNEY FOR PLAINTIFF
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 61 of 65 PageID# 1206




                              Exhibit
        Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 62 of 65 PageID# 1207
DocuSIgn Envelope ID: 7F8D9F3O-7E1E-47F7-e78A-6AAA08BBA77E




                                FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                  Court of Common Pleas of Philadelphia County
                                                          Trial Division

                                                                                        JULVTERM»2020
             NIS LAR LLC
                                  vs.



             JOHN DOE,ETAL                                              No. 002235

             PLAINTIFF'S AFFIDAVIT IN CONNECTION WITH THE CDC ORDER AND TEMPORARY
                           HALT IN EVICTIONS TO PREVENT FURTHER SPREAD OF COVIIM9


            This Affidavit is being filed in connection with the Centers for Disease Control and Prevention
            ("CDC")Order issued on September 1,2020, and will be used by tJie Court to determine whether
            this action will be stayed until December 31,2020 pursuant to the CDC Order, or will proceed as
            provided by rules of Court.
            I represent as follows:
                             (Check One)
                □ This action is solely for failure to pay rent. 1 have received the CDC Declaration from the Tenant/
                   Defendant. I understand that further proceedings will be stayed until 12/31/20.
                □ This action is solely for failure to pay rent. I have not received a Declaration from the renant/
                   Defendant. I understand that the CDC stay will not be issued and that the case will proceed as
                     provided by rules of Court.
                 □ 'I'his action is solely for failure to pay rent. I have received the CDC Declaration from the Tenant/
                     Defendant, but I dispute the Tenant's entitlement to the slay because the Tenant does not meet the
                     CDC requirements. However, 1 understand that this action will be stayed unless I file a motion
                     setting forth why the Tenant docs not meet the CDC requirements and obtain an order ofCourt
                      lifting the stay.
                □ This action is for failure to pay rent and for brcach(es) ofcondition(s) of the lease or other reasons.
                   I understand that this case is not stayed and that it proceeds to brcach(es) of the lease or otiicr
                     reasons.


                IS This action is not subject to the stay required by the September 1,2020 CDC Order due to the
                     following rca.son(s):   Action in Ejectment of unauthorized occupancy,
                                             no landlord/tenant relationship.
                     I understand that this cjuse will proceed as provided by rules of court.

            I. being duly swom according to law, depose and say that 1 am the Plaintiff/Plaintiffs Attorney in this
            action and that the facts and statements 1 have are tnic and correct to the best of my knowledge,
            infonnation and belief.

            I verify that the statements made are tme and correct. I understand that any false statements I have made
            in this Afoiion are subject to the penalties of 18 Pa. C.S. §4904 relating to unsworn falsification to
            authorities.
                                                                                             -OocuSlgoed
                                                                                              OocuSlgoed by:


                    10/16/2020 I 6:50 POT                                                          layvA^
                                                                                         ^   ■DGA3C0!H5D0?40r-.


                                                                        NAME OF PI.AINTIFK/PLAIN TIFF'S ATTORNHY
         Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 63 of 65 PageID# 1208




         UNKNOWN OCCUPANT
         1361 SOUTH 46TH STREET
         PHILADELPHIA, PA 19143




         NIS LAR LLC VS DOE ETAL

         200702235




xlfortfr U09
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 64 of 65 PageID# 1209
Case 3:21-cv-00006-MHL Document 3-17 Filed 01/06/21 Page 65 of 65 PageID# 1210


                                     FILED
                              06 NOV 2020 02:05 pm
                             CMIAdministration
                              F. HEWITT




   NIS LAR LLC                                        COURT OF COMMON PLEAS
                        Plaintiff,                    PHILADELPHIA COUNTY

          V.                                          JULY TERM,2020

                                                      NO.: 002235
   JOHN DOE
          and
   UNKNOWN OCCUPANT
                       Defendant(s).

                                             ORDER
                             ) cJ^
          AND NOW this     ■J. ^ day of                   ^'^{2020 , upon consideration of
   Plaintiffs Motion for Default Judgment and Order Upon Judgment of Default in accordance

   with Pa.R.C.P. 1037(c) and (d) and response thereto, it is hereby ORDERED and DECREED as

   follows:


          1.    Judgment is hereby entered in favor PlaintilT, NIS LAR LLC, and against

                Defendants, JOHN DOE AND UNKNOWN OCCUPANTS, upon default for

                failure to timely plead to Plaintiffs Complaint; and

          2.    The Prothonoiary, upon Plaintiffs praecipe, shall issue a Writ of Possession for

                the Subject Premises located at 1361 South 46lh Street, Philadelphia, PA 19143.

                                                             BY THE COURT:




                   Nis Lar LIC Vs Doe Etal-WSJDE




                                                                                          Case ID; 200702235
                                                                                      Control No.: 201 10644
